DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 June 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 2006/0098066 A1) in view of Fu et al. (US 2004/0063809 A1).
As related to independent claims 1, 8, & 14 Bauer teaches a method of textile printing [claim 1] and a textile printing system [claims 8 & 14], comprising jetting, using a thermal inkjet printhead [claim 14] an ink composition onto a fabric substrate (Bauer – Page 1, Paragraphs 2-3 and Page 10, Paragraphs 101-102), wherein the ink composition includes from 60 wt% to 90 wt% water (Bauer – Page 6, Paragraphs 47-54 and Page 11, Paragraphs 113-114), from 5 wt% to 30 wt% organic co-solvent (Bauer - Page 6, Paragraphs 47-54), from 1 wt% to 6 wt% pigment (Bauer - Page 6, Paragraphs 47-54 and Page 8, Paragraphs 71-74), and from 2 wt% to 15 wt% of a sulfonated polyester-polyurethane binder (Bauer – Page 5, Paragraphs 40-42, Page 9, Paragraphs 84-90, & Page 11, Paragraph 112); and heating the fabric substrate having the ink composition printed thereon (Bauer – Page 12, Paragraph 122 and Page 13, Paragraphs 134-136).  Bauer does not specifically teach the claimed time and temperature or list it as a “thermal” inkjet printer.  However, Fu et al. teaches a method of textile printing and a system for printing on textiles (Fu et al. – Page 1, Paragraphs 1-3, 7 & 9) using a similarly composed ink composition (Fu et al. – Page 3, Paragraphs 22-24; Page 4, Paragraph 32; and Pages 5-6, Paragraph 46) and then specifically heating the fabric substrate having the ink composition printed thereon to a temperature from 120 °C to 200 °C for a period of 30 seconds to 5 minutes (Fu et al. – Page 7, Paragraph 59) after ejecting the droplets of ink from a “thermal” printhead (Fu et al. – Page 7, Paragraph 59).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to specify the duration of time the fabric substrate with ink composition printed thereon of Bauer is heated as taught by Fu et al. in an effort to provide a method for improving the durability of inkjet ink printed on a substrate, particularly a textile substrate (Fu et al. – Page 1, Paragraph 1 and Bauer – Page 8, Paragraph 79; Page 12, Paragraph 122; and Page 13, Paragraphs 134-136). 
As related to dependent claims 2 & 9, the combination of Bauer and Fu et al. remains as applied above and continues to teach the sulfonated polyester-polyurethane binder includes diaminesulfonate groups (Bauer – Page 5, Paragraphs 40-42, Page 8, Paragraphs 67-68; & Page 9, Paragraphs 84-93 and Fu et al. – Page 4, Paragraph 35).
As related to dependent claims 3 & 10, the combination of Bauer and Fu et al. remains as applied above and continues to teach the sulfonated polyester-polyurethane binder has a weight average molecular weight from 20,000 Mw to 300,000 Mw, an acid number from 1 to 50, and an average particle size from 20 nm to 500 nm (Fu et al. – Page 3, Paragraphs 22-24; Page 4, Paragraph 32; and Pages 5-6, Paragraph 46).
 As related to dependent claims 4 & 11, the combination of Bauer and Fu et al. remains as applied above and continues to teach the sulfonated polyester-polyurethane binder is aliphatic including multiple saturated carbon chain portions ranging from C4 to C8 in length and is devoid of aromatic moieties (Bauer – Page 2, Paragraph 27 & Page 9, Paragraphs 84-90).
As related to dependent claims 5 & 12, the combination of Bauer and Fu et al. remains as applied above and continues to teach the sulfonated polyester-polyurethane binder is aromatic including both aromatic moieties as well as saturated carbon chain portions ranging from C4 to C8 in length (Bauer – Page 6, Paragraph 51 & Page 9, Paragraphs 84-90).
As related to dependent claims 6, 13 & 15, the combination of Bauer and Fu et al. remains as applied above and continues to teach the fabric substrate includes cotton, polyester, nylon, or a blend thereof (Bauer – Page 10, Paragraph 101 and Fu et al. – Page 7, Paragraph 59).
As related to dependent claim 7, the combination of Bauer and Fu et al. remains as applied above and continues to teach jetting is from a thermal inkjet printhead (Fu et al. – Page 7, Paragraph 59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CARLINI et al. (US 2009/0227711 A1) teaches ink compositions with hydrocarbon moiety that is predominantly aliphatic but with other embodiments which use aromatic moieties.  Sato et al. (US 2014/0002556 A1) teaches an ink composition with a sulfonated polyester-polyurethane binder that is aliphatic.  LOCCUFIER et al. (US 2017/0029637 A1) teaches an ink composition with a sulfonated polyester-polyurethane binder that is aliphatic.  LOCCUFIER et al. (US 2017/0218565 A1) teaches an ink composition with a sulfonated polyester-polyurethane binder that is aliphatic.  Lebron et al. (US 2021/0047777 A1), having the same Assignee, teaches very similar inkjet inks.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853